     8:17-cr-00029-JMG-MDN Doc # 74 Filed: 07/28/20 Page 1 of 5 - Page ID # 444




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                       Plaintiff,                               8:17-CR-29

    vs.
                                                     MEMORANDUM AND ORDER
    LEONARD E. MEGEE,

                       Defendant.



          This matter is before the Court on defendant Leonard Megee's pro se
motion for compassionate release (filing 59) and the supplemental motion for
compassionate release (filing 70) filed on Megee's behalf by the Federal Public
Defender. After careful consideration, the Court will grant Megee's
compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) based upon 18
U.S.C. § 3553(a), Megee's preexisting medical condition, and the risk presented
by the COVID-19 pandemic.
          Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in § 3553(a), may grant the motion if extraordinary and
compelling reasons warrant the reduction, and such a reduction is consistent
with applicable policy statements issued by the Sentencing Commission. Id.
And pursuant to U.S.S.G. § 1B1.13(2), the Court must also find the defendant
is not a danger to the safety of any other person or to the community. 1


1   As the Court has previously explained, however, that guideline has not been amended in
response to the statutory changes wrought by the First Step Act of 2018, Pub. L. No. 115-
  8:17-cr-00029-JMG-MDN Doc # 74 Filed: 07/28/20 Page 2 of 5 - Page ID # 445




       Megee has exhausted his administrative remedies. The plain language
of § 3582(c)(1)(A) permits a prisoner to move the Court for compassionate
release after "either (1) the defendant has fully exhausted all administrative
rights to appeal or (2) the lapse of 30 days from the receipt of such a request
by the warden," and "the statute doesn't say that the second option evaporates
if the warden happens to deny the prisoner’s request before 30 days is up."
Jenkins, 2020 WL 2814437, at *2. Megee's initial request to the Bureau of
Prisons was denied over 30 days before his motion was filed. Filing 59 at 26.
       Admittedly, Megee's medical conditions do not fit within clearly
identified comorbidities for COVID-19, perhaps because they may not have
been fully diagnosed. But the government does not dispute Megee's allegations
that he has (among other things) a history of abnormal electrocardiograms as
a result of a condition called a "bundle branch block," or that he has obstructive
sleep apnea syndrome. Filing 59 at 8. COVID-19 is a complicated disease and
much remains to be learned, but there is some reason to believe that severe
COVID-19 disease is associated with abnormal electrocardiograms, including
bundle branch blocks, although that may be a result of the disease rather than
a comorbidity. See S. Andrew McCullough et al., Electrocardiographic Findings
in Coronavirus Disease-19: Insights on Mortality and Underlying Myocardial
Processes,     26     J.   of    Cardiac      Failure      626     (Jun.     13,    2020),
https://doi.org/10.1016/j.cardfail.2020.06.005; see also Rakesh Gopinathannair
et al., COVID-19 and cardiac arrhythmias: a global perspective on arrhythmia
characteristics and management strategies, J. of Interventional Cardiac
Electrophysiology (Jun. 3, 2020), https://doi.org/10.1007/s10840-020-00789-9.


391, § 603(b), 132 Stat. 5194 (2018), and so no longer remains "applicable" guidance for the
current version of § 3582(c)(1)(A)(i). United States v. Jenkins, No. 4:15-cr-3079, 2020 WL
2814437, at *3 (D. Neb. May 26, 2020).


                                           -2-
  8:17-cr-00029-JMG-MDN Doc # 74 Filed: 07/28/20 Page 3 of 5 - Page ID # 446




Similarly, there has been some suggestion—but no strong evidence the Court
can find—of a relationship between obstructive sleep apnea and severe
COVID-19 disease. See Ahmet Cemal Pazarli et al., Coronavirus disease 2019
and obstructive sleep apnea syndrome, Sleep and Breath (Apr. 28, 2020),
https://doi.org/10.1007/s11325-020-02087-0. And the defendant's brief capably
recites several other possible complicating conditions. See filing 70 at 23-25.
      Of course, Megee's age—67 years old—also suggests vulnerability to
COVID-19. It is, nonetheless, fair to say that Megee's clinical picture is
muddled—he has conditions that haven't been conclusively ruled in or out as
recognized comorbidities for COVID-19, but they are at least adjacent to
recognized comorbidities, which is concerning. Just as important, then, is the
fact that Megee has relatively little time left to serve. He's presently expected
to be eligible for transition to a residential reentry center in less than 6 months,
and for outright release in less than a year. And while the circumstances of
Megee's offense were (and remain) troubling, there is no reason to believe that
Megee represents a threat to others if released to home confinement and
eventually the community. The Court particularly notes that Megee has
pursued sex offender counseling/treatment and mental health education
aggressively both before and after he was incarcerated, including the Bureau
of Prisons' Sex Offender Management Program. That program is now
unavailable because of the BOP's COVID-19-related lockdown, and the Court
would obviously prefer that he obtain sex offender treatment (whether or not
he is incarcerated) sooner rather than later. In addition, the Court observes
that Megee has paid both his restitution obligation and a $5,000 assessment
pursuant to the Victims of Trafficking Act of 2015.
      It is well-understood that there is only so much that can be done to
protect prisoners in an institutional environment. The Attorney General has



                                       -3-
  8:17-cr-00029-JMG-MDN Doc # 74 Filed: 07/28/20 Page 4 of 5 - Page ID # 447




recognized as much. Memorandum from the Attorney General to the Director
of the Bureau of Prisons (Apr. 3, 2020), https://bit.ly/2UayeDW; Memorandum
from the Attorney General to the Director of the Bureau of Prisons (Mar. 26,
2020), https://bit.ly/3cuQrCB. Given that, the § 3553(a) factors, in conjunction
with the extraordinary and compelling circumstances presented by the
COVID-19 pandemic, counsel in favor of transitioning Megee to less restrictive
confinement a few months early.
      Accordingly, the Court will reduce Megee's sentence to a term of time
served, and as part of the amended judgment will require as a special condition
of supervised release that Megee spend at least 6 months in home confinement,
under the Court's standard terms and conditions, unless earlier discharge from
that provision is recommended by probation and approved by the Court.


      IT IS ORDERED:


      1.    Megee's motion for compassionate release (filing 59) and
            supplemental motion for compassionate release (filing 70)
            are granted.


      2.    Megee's sentence is reduced to time served.


      3.    As a special condition of supervised release, Megee will
            spend at least 6 months in home confinement, unless earlier
            discharge is recommended by the Office of Probation and
            Pretrial Services and approved by the Court.


      4.    An amended judgment will be entered.




                                      -4-
8:17-cr-00029-JMG-MDN Doc # 74 Filed: 07/28/20 Page 5 of 5 - Page ID # 448




   Dated this 28th day of July, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge




                                   -5-
